Citation Nr: 1532276	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-35 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to March 1972.  He died in October 2011.  The appellant is his surviving spouse.  She has been substituted in place of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Earlier, service connection had been denied by the RO for myelodysplastic syndrome in August 2009.  However, the Veteran filed a claim for service connection for hairy cell leukemia in September 2010, and VA mandated a special review of the Veteran's file on January 6, 2011, pursuant to Nehmer v. U.S. Department of Veterans Affairs, with the RO noting in its June 2011 rating decision that VA's Secretary had established that hairy cell and other chronic B-cell leukemias warrant presumptive service connection based on an association between exposure to herbicides used in the Republic of Vietnam and the subsequent development of those types of leukemias.  The Board is treating the claim as one for service connection for any leukemia, in consonance with Brokowski v. Shinseki, 23 Vet. App. 73 (2009), which indicates that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised by the record.  The Veteran died in October 2011, and the appellant has since been substituted in as the claimant for accrued benefits purposes for the purposes of this appeal.


FINDINGS OF FACT

1.  The Veteran had myeloid (also known as myelocytic) leukemia which was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service, including Vietnam service with presumed Agent Orange (herbicide) exposure.  

2.  He did not have a hairy cell or other chronic B-cell leukemia.  

CONCLUSION OF LAW

The criteria for service connection for leukemia are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in January 2011.

VA has obtained service treatment records; assisted the Veteran/appellant in obtaining evidence; and afforded an opportunity for testimony to be provided.  A VA opinion is not necessary as there is sufficient competent medical evidence of record to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record, and the Veteran/appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Leukemia (any type) is listed as a chronic disease at 38 C.F.R. § 3.309(a), for the purpose of this 1-year presumptive service connection rule.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, such as the Veteran in this case did here (as reflected by his service records), that Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) as associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  In December 2013, the National Academy of Sciences issued Veterans and Agent Orange: Update 2012, which found that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia). 

In this case, service treatment records are silent for reference to leukemia and it is not contended or shown that it was manifest to a degree of 10 percent within 1 year of service separation.  Instead, it was first shown many years after service.  

A January 2009 VA medical record shows that the Veteran had no significant medical history and that he had been healthy until he was seen 3 weeks beforehand for right lower extremity edema.  After evaluation including with laboratory studies, normocytic anemia and leukocytosis were assessed.  The Veteran was eventually discovered to have developed and then progressed from myelodysplastic syndrome to acute myeloid leukemia, as reflected, for example, by October 2010 and October 2011 VA hematology and oncology attending notes and a January to February 2011 private medical record, and he died from it in October 2011, according to his death certificate.  

The preponderance of the evidence indicates that he had myeloid leukemia which was not manifest in service or to a degree of 10 percent within 1 year of service separation.  Instead, service treatment records were silent for reference to it, he was normal on service discharge examination in March 1972, and it was first shown many years after service, after he had been reported to have been otherwise healthy until recently developing right lower extremity edema, and work-up later discovered that he had converted from myelodysplastic syndrome to myeloid leukemia.  

The evidence also indicates that he did not have a chronic B-cell leukemia, including hairy cell leukemia, which could be service-connected presumptively on an Agent Orange exposure basis if he did have it.  The treatment records and the Veteran's death certificate all indicate that he had myeloid leukemia, which is not subject to service connection presumptively based on in-service Agent Orange exposure, and no competent medical evidence has been submitted indicating that he had any type of chronic B-cell leukemia.  

The National Academy of Sciences has found that a presumption of service connection for the Veteran's myeloid leukemia is not warranted on an Agent Orange exposure basis.  So while the Board sympathizes with the plight of the appellant for having lost her husband to his myeloid leukemia, and appreciates his honorable service to our Country, service connection is not warranted for his leukemia, which was myeloid in nature, based on the laws and regulations and evidence of record.  While the Veteran claimed service connection for B-cell leukemia in September 2010, and while the appellant may feel that the Veteran's leukemia is service-connected, as reflected by her December 2011 statement to this effect, and has reported in February 2013 that doctors have said his leukemia (cancer) was caused by herbicide and pesticides, and that the only time he was exposed to this was in service, no competent medical evidence which has been submitted shows that he had a B-cell leukemia or that his myeloid leukemia is related to any incident of service.  Every consideration has been given to this claim.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved in the appellant's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for leukemia is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


